IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 99-40371
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                      versus

                                  MARTIN RESA,

                                                    Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-98-CR-532-1
                         --------------------

                               November 24, 1999

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:1

      The    Federal   Public    Defender,      court-appointed    counsel    for

Martin Resa, has filed a brief as required by Anders v. California,

386   U.S.   738    (1967),    and    Resa   has    filed   a   response.     Our

independent     review    of    the    briefs      and   record   discloses   no

nonfrivolous issue.      Accordingly, counsel is excused from further

responsibilities herein, and the appeal is dismissed.

      MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.




      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.